UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1790


TONITA HALL,

                Plaintiff – Appellant,

          v.

UNITED STATES DEPARTMENT OF EDUCATION; OFFICE OF INSPECTOR
GENERAL   DEPARTMENT   OF  EDUCATION;  FSA  OMBUDSMAN   U.S.
DEPARTMENT   OF   EDUCATION;  NORTHERN  VIRGINIA   COMMUNITY
COLLEGE; SALLIE MAE,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-01340-CMH-IDD)


Submitted:   November 18, 2010             Decided:   November 24, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tonita Hall, Appellant Pro Se.   Deirdre Gaudet Brou, Special
Assistant United States Attorney, Alexandria, Virginia, Paul
Kugelman, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, Amy Sanborn Owen, COCHRAN & OWEN, LLC,
Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tonita Hall seeks to appeal the district court’s order

informing her that all inquiries regarding service of process

should be directed to the U.S. Marshals service.                Appellees have

moved to dismiss this appeal for lack of jurisdiction.

             This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,    28   U.S.C.   § 1292   (2006);    Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).         The order Hall seeks to appeal is neither a final

order   nor    an    appealable     interlocutory   or    collateral     order.

Accordingly, we grant Appellees’ motion and dismiss the appeal

for   lack    of    jurisdiction.      We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       DISMISSED




                                        2